DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Eli (US PGPub 2014/0364935) and Papp (US PGPub 2014/0046431) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1 and 11, which recite, inter alia "wherein the stent elements comprise a first set of closed cells and a second set of closed cells, wherein the first set of closed cells have a different shape or size than the second set of closed cells…wherein the first set of closed cells have a repeating adjacent longitudinally aligned pattern and a repeating adjacent circumferentially aligned pattern, wherein the first set of closed cells and the second set of closed cells have a helically aligned repeating adjacent alternating pattern".  The novelty of this invention is the claimed pattern on the stent is advantageous in flexibility and conformability while also having sufficient strength to withstand stresses placed on peripheral vascular stents (Paragraph 0012; instant application PGPub)
The closest prior arts of record Kao and Hart teach a device similar to that of Claims 1, however the prior art does not disclose the claimed alternating pattern of first and second closed cells.  Eli discloses a method of making a bioabsorbable (Paragraph 0009) multi element balloon expandable (Paragraph 0006) stent comprising a plurality of scaffold segments (see Figures 2 and 11), however Eli fails to disclose the claimed alternating pattern of the different sized/shaped first and second closed cells. Eli discloses that all the closed cells are the same shape or size. Papp discloses segmented scaffold stents (Abstract; Figure 4) which are bioresorbable (Paragraph 0061) however fails to disclose the claimed alternating pattern of the different sized/shaped first and second closed cells. Papp discloses that all the closed cells are the same shape or size.
Because none of the prior art documents of record teach a method as recited in Claims 1 and 11 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1 and 11 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771